Citation Nr: 0829912	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an apportionment of compensation during a 
period of incarceration in 2000 and 2001.  

2.  Entitlement to an initial disability rating greater than 
70 percent for service-connected post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 through 
March 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2000 and November 2001 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case was subsequently transferred to 
the RO in Nashville, Tennessee.  

In a February 2007 VA Form 21-22 the veteran appointed the 
Veterans of Foreign Wars of the United States as his 
authorized representative.  Later that month, however, the 
veteran revoked this authorization.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant indicated his desire to testify at a Board 
hearing in VA Form 9's dated in November 2001 and September 
2003.  A Travel Board hearing was scheduled at the RO for 
March 2007 and the veteran was provided notice of this 
hearing in February 2007.  The veteran reported to the 
scheduled hearing but his claims file had been sent off-
station for an examination so the hearing had to be 
rescheduled.  A subsequent Travel Board hearing was scheduled 
at the RO for July 2008 and a letter was sent in June 2008 as 
notice of this hearing.  However, the June 2008 letter was 
not sent to the veteran's last known address.  Instead, the 
letter was sent to the address of a facility in which the 
veteran had been imprisoned on two separate occasions in 
2006.  As a result, the veteran did not appear for the July 
2008 scheduled hearing.   

Pursuant to 38 C.F.R. § 3.103(c) (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Therefore, the claimant must be 
provided an opportunity to present testimony at a Board 
hearing before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before the Board at the RO.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




